To make the bonds of a municipal corporation valid and binding as evidence of an indebtedness of such municipality, two things are necessary:
There must be an act of the General Assembly passed and ratified as required by the Constitution, Art. II, sec. 14, authorizing the creation of such debt and the issue of such bonds; and, upon this legislative authority, the proposition to create such debt and to issue bonds thereon must be submitted to the popular vote of the municipality, and must receive the sanction of a majority of the qualified voters at an election held for that purpose.
When this is done, that is, when the municipality has the legislative authority, as provided by the Constitution, to submit the question; has submitted the same, and it has been approved by a majority of the qualified voters, the municipality then has the power to create the debt and to issue the bonds. R. R. v. Comrs., 116 N.C. 563.
When such corporation has thus acquired the right to create the debt and to issue the bonds, this power carries with it the power to levy the taxes necessary to pay said bonds and the accruing interest thereon. Rawls CountyCourt v. U.S., 105 U.S. 733; U.S. v. New Orleans, 98 U.S. 381. It is admitted that these cases are direct authority for this position, if there is no public law to the contrary, but it is suggested that Article VII, section 7 of the Constitution, provides otherwise, and therefore the doctrine declared in these cases does not apply, and that it is *Page 376 
necessary that the power to tax should be expressly granted in the legislative act. We do not think Article VII, section 7, nor any other (604) provision of the Constitution, contains any such requirement as this. If it did, we would feel bound by it, no matter what might be held to be the general rule in other jurisdictions. That clause of Article VII, section 7 of the Constitution, if intended to have any separate and independent meaning, was only intended to apply to such indebtedness as had not been submitted to the vote of the people.
We cannot believe that it was ever intended by this section of the Constitution to authorize the creation of a debt without authorizing the power to pay the same. And a municipal corporation has no other means of paying but by taxation.
This provision of the Constitution has been a part of the organic law of the State for thirty years, and while our reports are full of cases arising under this section of the Constitution, this construction has not been contended for until now. We do not mention this as a sufficient reason for holding as we do in this opinion, if it plainly appeared that the construction contended for by the plaintiff is the correct construction of the Constitution, but only as a reason why this construction contended for by the plaintiff is not manifestly correct.
Our opinion, then, is that where the act authorizes the creation of the debt and the issue of the bonds, and is approved by the vote of the majority, this, by necessary implication, authorizes the payment and the necessary levy of taxes to do so. In this case the plaintiff had an act of the Legislature, in form authorizing the creation of the debt, the submission of the matter to the voters, and the issue of bonds.
But the facts agreed, and as they appear in the record, show that the act of 1891 (this being the act that authorizes the creation of this debt, the issue of bonds and the levy of taxes, if any act does), was not (605) read on three several days, and the yeas and nays recorded as provided by Article. II, section 14 of the Constitution. This being so, the said act, so far as giving authority for the creation of this debt and the issue of bonds, is a nullity and affords no authority therefor.Bank v. Comrs., 119 N.C. 214; Comrs. v. Snuggs, 121 N.C. 394; Mayov. Comrs., ante, 5; Lewis v. Pine County, 156 U.S. 55.
The learned counsel for the plaintiff undertook to distinguish this case from Bank v. Comrs. and Comrs. v. Snuggs, but we are not able to see the distinction. And this case, so far as it depends on the passage of the act, is governed by those cases.
The judgment of this Court at the last term is affirmed, but for reasons given in this opinion, anything that may have been said in the former opinion in conflict with this opinion is overruled.
Judgment affirmed. *Page 377